Case: 17-30946      Document: 00514554455         Page: 1    Date Filed: 07/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 17-30946                           July 13, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
MICHAEL A. ROBERTSON,

              Plaintiff - Appellant

v.

SID J. GAUTREAUX, III, Sheriff, East Baton Rouge Parish, In His Official
and Individual Capacity; DENNIS GRIMES, Warden, East Baton Rouge
Parish Prison, In His Official and Individual Capacity; JOHNNY SCOTT,
Chief of Security, East Baton Rouge Parish Prison, In His Individual
Capacity,

              Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:16-CV-341


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       Michael A. Robertson appeals the district court’s dismissal of his claims
under 42 U.S.C. § 1983. The district court dismissed Robertson’s “First




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30946     Document: 00514554455        Page: 2   Date Filed: 07/13/2018



                                     No. 17-30946
Amended Complaint” for failure to state a claim upon which relief can be
granted. Fed. R. Civ. P. 12(b)(6).
      For the reasons set forth by the district court, the judgment is
AFFIRMED.




                                          2